 

 

 

 

 

 

 

 

 

USDS SDNY

UNITED STATES DISTRICT COURT oe
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
. nena x DOC #:
PATSY’S BRAND, INC, DATE FILED: 12.4/14

Plaintiff,

Vv.
99-CV-10175 (KMW)

LO.B, REALTY, INC., PATSY’S INC., FRANK ORDER
BRIA, JOHN BRECEVICH, and NICK ——
TSOULOS,

Defendants.

KIMBA M. WOOD, United States District Judge:

Due to a conflict with the Court’s calendar, the conference scheduled for Wednesday,

December 11, 2019 at 3:00 p.m. is adjourned to Thursday, December 12, 2019 at 2:00 p.m.

 

Dated: New York, New York a
December 9, 2019 ] burtyrn Wu, Lah
KIMBA M. WOOD
United States District Judge
